Bijur, J.
Plaintiff sues at common law. The plaintiff was injured under the following circumstances: He was engaged in painting the interior of a car belonging to defendant which was raised from the ground for facility of construction. There were one or two ladders placed near the doors of the car to afford access to the employees. The plaintiff, while working in the car, was directed to obtain a lamp. He stepped upon the top rung of one of these ladders which thereupon slipped away and precipitated him to the ground, and he sues for the resulting injuries.
It is not clear upon what theory the complaint was dismissed. The motion was made on the ground that plaintiff had failed to show negligence on the part of the defendant and his own freedom from contributory negligence.
Plaintiff claimed on the trial and on this appeal that the ladder should either have been blocked at the bottom or had some notch or other contrivance to hold it at the top to the body of the car.
Section 18 of the Labor Law imposes an absolute duty upon the employer to furnish a safe and suitable ladder. See Warren v. Post & McCord, 128 App. Div. 572; affd., 198 N. Y. 624; Stewart v. Ferguson, 164 id. 533; Caddy v. Interborough R. T. Co., 195 id. 415. In the case at bar the ladder used was 'not of this character.
In view of these considerations and the further fact that on the evidence plaintiff, to say the least, cannot be chargeable with contributory negligence as matter of law, the judgment must be reversed and a new trial granted, with costs to appellant to abide the event.
Seabury and Page, JJ., concur.
Judgment reversed and new trial granted, with costs to appellant to abide event.